Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 05/17/2021. In virtue of this communication, claims 1-21 are currently pending in this Office Action. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

5.	Claims 1-4, 6-8, 10-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. Pub. No.: US 2007/0135061 A1 in view of Li et al. Pub. No.: US 2009/0016353 A1.

Claim 1
Buck discloses a method (fig. 2-10) comprising: 

    PNG
    media_image1.png
    811
    423
    media_image1.png
    Greyscale

receiving, from a first computing device (212 in fig. 2-4), a first audio transmission (1002 in fig. 2 and par. 0055; see 704 in fig. 7); 
determining that the first computing device is associated with a request (comparing the received audio data to establish a communication path at 1012 is associating the received audio data, i.e., a request, in par. 0055 and fig. 10); and
processing at least a portion of the first request (1014 in fig. 10 and par. 0055, the audio data received from the communication device may be transmitted to a vehicle loudspeaker, a remote party, or a communication device; it means the received audio data includes a request associated a communication device to be transmitted to it).
	Although Buck does not explicitly show: “a first audio transmission containing a first unique identifier; and  determining that the first unique identifier is associated with the first computing device”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “a first audio transmission containing a first unique identifier”, recall that Buck explains processing the received audio transmission (par. 0055 and fig. 7-8 & 10) and identifying the location or location zones (fig. 9). In particular, Li teaches determining an identifier of the received signal based upon the sequence of tones and symbols in segment (1706 in fig. 17 and see fig. 13-14).
	Secondly, to address the obviousness of the claim limitation “determining that the first unique identifier is associated with the first computing device”, recall that Buck describes processing the audio data to be transmitted to a remote party or a communication device (par. 0055). It means that processing audio data in fig. 10 of Buck includes that the vehicle communication system 100 of fig. 1 figures the identifier of a remote party or a communication device from an audio data. In particular, Li teaches determining an identifier of the received signal (fig. 17) and matching the identifier to associate a transmitting device or a communication device with a bit overlay or by using a filter (fig. 21 & 23). Accordingly, one of ordinary skill in the art would have combined Buck and Li to perform equally well to the claimed invention unless claim specifically define what are involved in decoding an audio signal to obtain an ID and a request.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify vehicle communication system of Buck by providing identifiers in peer discovery in a peer-to-peer network as taught in Li. Such a modification would have included a peer-to-peer network to discover peers within a range so that a wireless device could have established a direct communication with other devices effectively at correct timing with a power saving manner as suggested in par. 0008 of Li.

Claim 2
Buck, in view of Li, discloses the method of claim 1, wherein the first audio transmission is received at a second computing device (Buck, par. 0039 in fig. 3 in which the audio transmission from the front passenger 208 to the rear passenger 210 of fig. 3 explained in par. 0055; Li, see fig. 12-14, 17, 21 & 23; accordingly, the combined prior art would have rendered the claim obvious).


Claim 3
Buck, in view of Li, discloses the method of claim 2, wherein the method further comprises, prior to receiving the first audio transmission, transmitting, from the second computing device (Buck, par. 0039 in fig. 3, rare passenger 210 with the communication device 212 would be transmitting audio transmission depicted in fig. 10), a second audio transmission containing a second unique identifier (Buck, fig. 3 & 10 in par. 0039 & 0055; Li, identifier in fig. 17, 21 & 23; the rationales explained for claim 1 above could be applied to determine an ID from second device 312 of fig. 3 of Buck, and thus, one of ordinary in the art would have expected the combined prior art to perform equally well to the claim).

Claim 4
Buck, in view of Li, discloses the method of claim 3, wherein the first computing device and the second computing device are configured to respectively transmit the first audio transmission and the second audio transmission at least partially at the same time (Buck, two devices 212 in fig. 3 transmit audio transmission depicted in fig. 10 explained in par. 0039 & 0055; Li, fig. 8-11 explains resource assigned for peer-to-peer network, i.e., for wireless terminals A & B, for transmitting at the same time; accordingly, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim, see MPEP 2143, KSR Exemplary Rationale F).

Claim 6
Buck, in view of Li, discloses the method of claim 3, wherein the first request is associated with transportation of a user using a vehicle (Buck, the first passenger 208 in fig. 3 and par. 0039 could be the vehicle passenger 208 wearing a communication device 212), and wherein at least one (i) the first computing device is associated with the user and the second computing device is associated with an operator of the vehicle and (ii) the first computing device is associated with the operator of the vehicle and the second computing device is associated with the user (Buck, passenger 208 wearing 212 is an operator of a vehicle and passenger 210 wearing 212 in fig. 3 is a user; for these reasons, the combined prior art meets the claim requirement).

Claim 7
Buck, in view of Li, discloses the method of claim 6, wherein at least one of the first audio transmission and the second audio transmission is transmitted using speakers of the vehicle (Buck, speakers 110 in fig. 2-4 and audio transmission explained in fig. 10 and par. 0039 and 0055; hence, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim).

Claim 8
Buck, in view of Li, discloses the method of claim 6, wherein at least one of the first audio transmission and the second audio transmission is transmitted using a transducer affixed to at least a portion of the vehicle (Buck, loud speakers 110 in fig. 1-4 and par. 0033-0035 & 0036;  vehicle loudspeaker 110 in fig. 1-4 are attached or built in for rear area and front area; see audio transmission explained in fig. 10 and par. 0039 & 0055; thus, the combined prior art renders the claim obvious).

Claim 10
Buck, in view of Li, discloses the method of claim 2, wherein the first request is associated with delivery of a product using a vehicle (Buck, vehicle in fig. 1-4 could be delivering a product and passenger 208 or 210 could be carrying the product), and wherein at least one of (i) the first computing device is associated with a provider of the product and the second computing device is associated with an operator of the vehicle and (ii) the first computing device is associated with the operator of the vehicle and the second computing device is associated with the provider of the product (Buck, passenger 208 wearing 212 is an operator of a vehicle and passenger 210 wearing 212 in fig. 3 is a user; since claim does not specify how the association between a product and device, passenger 208 or 210 in fig. 1-4 could be carrying and thus, associating audio transmission to devices 212 of 208 and 210 in fig. 10 could be associating the product to the passenger or the device, one of ordinary skill in the art would have expected the combined prior art to obtain the claim invention, see MPEP 2143, KSR Exemplary Rationale G).

Claim 11
Buck, in view of Li, discloses the method of claim 2, wherein the first computing device transmits the first audio transmission in response to at least one of (i) detecting that a location of the first computing entered a geofence associated with the first request, (ii) detecting an audio signal transmitted by the second computing device, and (iii) detecting an audio signal transmitted by a third computing device associated with the first request (Buck, fig. 9 explains how to location passengers 208 & 210 in fig. 2-4, and thus, the combined prior art reads on the claim).

Claim 12
Buck, in view of Li, discloses the method of claim 1, wherein receiving the first audio transmission further comprises: 
detecting a predetermined portion of the audio transmission (Buck, fig. 10 and par. 0055; Li, 1702-1706 in fig. 17); and 
extracting the first unique identifier from the audio transmission (Buck, extracting audio transmission to process or transmit to remote party or a communication device in fig. 10 and par. 0055; Li, extracting ID portions in fig. 13-14, 17, 21 & 23; for these reasons, the combined prior art renders the claim obvious).

Claim 13
Buck, in view of Li, discloses the method of claim 1, wherein the first unique identifier is a single-use identifier temporarily associated with the first computing device (Li, ID portions in fig. 12-14 are time varying variables explained in par. 0075; it means IDs would be different, i.e., not the same, for every time, and thus, it reads on the claim unless claim further recites what are required to be a single-use identifier).

Claim 15-21
	Claims 15-21 are system claims corresponding to method claims 1-4, 6 and 10-11. All of the limitations in claims 15-21 are found reciting the same scopes of the respective limitations of claims 1-4, 6 and 10-11. Accordingly, claims 15-21 are considered obvious by the same rationales applied in the rejection of claims 1-4, 6 and 10-11 respectively set forth above. Additionally, Buck teaches a system (a vehicle communication system in fig. 1-5) comprising: a processor (controller in fig. 1-5); and a memory (memory 118 in fig. 1) storing instructions which, when executed by the processor (memory in fig. 1 & 5 could be storing the instructions or programs or algorithm to execute the functions depicted in fig. 7-10).

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. Pub. No.: US 2007/0135061 A1 in view of Li and Tan Pub. No.: US 2013/0045673 A1.

Claim 5
Although Buck, in view of Li, does not disclose: “the method of claim 3, wherein the first audio transmission is transmitted on a first audio channel and the second audio transmission is transmitted on a second audio channel different from the first audio channel”, claim 5 is considered obvious by the following rationales.
	Buck in view of Lie discloses channels for communicating with a dedicated communication device (par. 0032 of Buck) and selecting frequency and tones (fig. 6 & 8-12 of Li) for channels for transmission of a particular peer (par. 0118 in fig. 15 of Li). Accordingly, audio transmission of fig. 1-4 & 20 of Buch could have used different channels. The evidence for audio transmission on different channels for different device could be seen in Tan. In particular, Tan teaches audio signal range and broadcasting (fig. 2-5) and the multi-channel transmission or broadcasting simultaneous (see multi-channel transmission methods in par. 0032-0038).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify vehicle communication system of Buck in view of Li by providing multi-channel transmission as taught in Tan to obtain the claimed invention as specified in the claim. Such a modification would have provided a media rating system to share or broadcast a media file including audio so that used could have received and rebroadcasted the media file simultaneously for rating the quality of broadcasted or shared media file as suggested in par. 0008 of Tan.

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. Pub. No.: US 2007/0135061 A1 in view of Li and Welch Pub. No.: US 2013/0109342 A1.

Claim 9
Although Buck, in view of Li, does not disclose: “the method of claim 6, wherein at least one of the first audio transmission and the second audio transmission is transmitted using a horn of the vehicle”, claim 9 is considered obvious by the following rationales.
	Initially, Buck, in view of Li, explains audio transmissions (fig. 2-4 & 10 and par. 0039 & 0055 of Buck). In particular, Welch teaches transmitting a RF signal to active the vehicle horn and stop the vehicle horn (par. 0044, 0046 & 0049-0050).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify vehicle communication system of Buck in view of Li by providing portable wireless automobile as taught in Welch to obtain the claimed invention as specified in the claim. Such a modification would have included a portable wireless automobile and personal emergency responder to detect the presence of children, pets left in a vehicle, and an individual near the vehicle so that a variety of alarms would have been automatically or manually activated to notify repeatedly emergency responders, friends and family wirelessly the dangerous situations as suggested in par. 0005-0006 of Welch.

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. Pub. No.: US 2007/0135061 A1 in view of Li and Narasimhan et al. Pub. No.: US 2017/0374046 A1.

Claim 14
Although Buck, in view of Li, does not disclose: “the method of claim 1, wherein determining that the unique identifier is associated with the first computing device includes determining that the unique identifier is associated with a user account corresponding to the first computing device”, claim 14 is considered obvious by the following rationales.
	Initially, Buck, in view of Li, explains audio transmissions (fig. 2-4 & 10 and par. 0039 & 0055 of Buck) and detecting a unique identifier (Li, fig. 13 & 15 and 1702 in fig. 17). In particular, Narasimhan teaches authenticating a user on a mobile device based on a user identifier (fig. 6) and associating the user identifier with user account (par. 0051 and fig. 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify vehicle communication system of Buck in view of Li by providing short range secure data communication as taught in Narasimhan to obtain the claimed invention as specified in the claim. Such a modification would have provided a secure data communication between devices to transmit user credentials using short range communication so that a user could have securely transferred user credentials from one device to another device without requiring user efforts as suggested in par. 0002-0004 of Narasimhan.

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643